Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on November 24, 2021, under which claims 1 and 3-6 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 103 rejections. However, new grounds of rejection have been made, as set forth below.
	Applicant’s arguments that the previously cited references do not teach the newly recited limitations of independent claims 1, 5 and 6 have been fully considered but are moot under the new grounds of rejection. In the new grounds of rejection, additional references Krishnaswamy and Medvedev have been cited to address the newly added claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al., "Privacy Preserving Deep Computation Model on Cloud for Big Data Feature Learning," in IEEE Transactions on Computers, vol. 65, no. 5, pp. 1351-1362, 1 May 2016, doi: 10.1109/TC.2015.2470255 (“Zhang”) in view of Hang et al. (US 2016/0357869 A1) (“Hang”), Hahsler, "recommenderlab: A Framework for Developing and Testing Recommendation Algorithms" (2011), Stahl, “A homophonic cipher for computational cryptography,” AFIPS '73: Proceedings of the June 4-8, 1973, national computer conference and exposition, June 1973, Pages 565–568, Krishnaswamy et al. (US 2015/0160839 A1) (“Krishnaswamy”), and Medvedev (US 2017/0213041 A1).
As to claim 1, Zhang teaches a data processing device for providing learning data to [Abstract, describing a “client,” which is a data processing device that accesses a cloud service. The client provides learning data to the cloud service, as set forth below.] a system that generates a prediction model by performing machine learning, [a cloud for machine learning, as described in § 1, paragraph 2: “improve the efficiency of training deep computation model for big data feature learning by offloading the expensive operations to the cloud” and abstract: “cloud servers to perform the high-order back-propagation algorithm on the encrypted data efficiently for deep computation model training.”] the data processing device comprising: one or more processors configured to [it is implied that the operations of the method of Zhang are performed on a computing device (e.g., the “client”) having one or more processors].
obtains the learning data that is input; [§ 3.3: the client possesses learning data, which is input. For example, in the smart city application as described in § 1, data, such as traffic flow, may be obtained via various means that are external some process which obtains the data (such as detectors for traffic flow, as described in § 4.3, paragraph 2), and input to the system using the data.]
encrypt the learning data [§ 3.3: “the proposed scheme encrypts the training samples, i.e., input data                         
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    x
                                
                                
                                    a
                                
                            
                            }
                        
                    , …in the client and uploads the ciphertexts to the cloud”] so that a prediction model generated from the learning data in an unencrypted state [a model such as a “non-privacy-preserving deep computation model” as described on page 1358, first paragraph, page 1359, first paragraph, and FIGS. 6-9.] and a prediction model generated from the learning data in an encrypted state [abstract: “privacy preserving deep computation model,” which is generated by computation performed on the cloud] have a corresponding relationship with each other in terms of parameters, numeric values, and operators; [Zhang teaches homomorphic encryption in § 2.2 (“Homomorphic encryption enables operations on plaintexts to be performed on their respective ciphertexts without disclosing the plaintexts”), and generally teaches that the privacy-preserving model may be compared with the non-privacy-preserving model in terms of performance (FIGS. 6-9). Since there is a relationship between the privacy-preserving model and non-privacy-preserving model, there is a corresponding relationship between the models’ parameters, numeric values, and operators. For example, a model trained using encrypted data and a model trained using a non-encrypted data would have some corresponding relationship with each other in terms of, for example, the parameters W and b of the general model (§ 2.1, equation 2), the numeric values of such, and operators (such as the dot product and addition operations) with which such parameters are involved.], the learning data being encrypted by learning operations including [The term “learning operations” in the instant context refers to operations of encryption for learning data that will be subsequently used for learning performed by the system. Thus, Zhang, which teaches encrypting as discussed above, teaches “learning operations” in the context of the instant claim.] encrypting data values of the learning attribute that belong to a specific attribute, and encrypting data values of the learning data that belong to an attribute other than the specific attribute [Zhang teaches encrypting, as discussed above. Furthermore, Zhang teaches “…a specific attribute” and “…an attribute other than the specific attribute” at page 1357, left column, top paragraph, disclosing a plurality of attributes (“…the number of the sample attributes”). For example, data may have 26 attributes (p. 1358, right column, top paragraph: “we selected 26 representative attributes to predict the gross economic product”), any one of which may correspond to a specific attribute, and any another one of which may correspond to an attribute other than the specific attribute]; and
output the encrypted learning data to the system. [§ 3.3: “encrypts…in the client and uploads the ciphertexts to the cloud allowing the cloud servers to perform one iteration of the privacy preserving high-order backpropagation algorithm.”]
Zhang does not teach the following limitations: 
(1)	the learning operations further include “encrypting attribute names in the learning data”; 
(2)	the encryption of the data values of the learning data that belong to a specific attribute is “through standardization processing that uses a specific calculation formula”; 
(3)	the encryption of data values of the learning data that belong to an attribute other than the specific attribute is “through binarization processing that uses a threshold”; 
(4)	“wherein the one or more processors is further configured to, based on the learning data being text data, analyze a frequency of appearance of each character or word in the text data as a feature amount and encrypt the learning data using a substitution cipher as preprocessing to the text data”; and
(5) 	the one or more processors being further configured to “based on the learning data being image data in image analysis processing, analyze a brightness, a saturation, and a frequency of the image data as image feature amounts, and encrypt parts of the image feature amounts of the image data without encrypting other parts of the image feature amounts.”
Hang, in an analogous art, teaches limitation (1) listed above. Hang generally relates to encryption in client-serve contexts, teaching generally that “data (cleartext) can be encrypted at the client to provide encrypted data (ciphertext)” to a server ([0001]). Therefore, Hang is analogous for at least the reason of being in the field of data processing involving encrypted data. 
In particular, Hang teaches that that the learning operations include “encrypting attribute names in the learning data.” [[0040] and [0052]: encryption of an attribute name Ai or Q. Note that both the name and the value may be encrypted, as stated in [0040], and that “Ai” in [0040] refers to the attribute name, as stated in [0052].]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang with the teachings of Hang by modifying the learning operations to further include “encrypting attribute names in the learning data,” in order to enhance data security, as suggested by Hang ([0021]: “Enhancing data security…can be achieved using encrypted query processing.”).
Hahsler, in an analogous art, teaches limitations (2) and (3) listed above. Hahsler generally pertains to recommendation algorithm (see title), which is a form of machine learning algorithm involving training and data pre-processing (§ 5.6, paragraph 1). Therefore, Hahsler is analogous for at least the reason of being in the field of machine learning.  
In particular, Hahsler teaches encryption of the data values of the learning data that belong to a specific attribute “through standardization processing that uses a specific calculation formula” [§ 5.2 (“Normalization”): “normalize the entries to, e.g., remove rating bias by subtracting the row mean from all ratings in the row.” To normalize, Hahsler teaches standardization in the form of z-score normalization, which is a type of “standardization processing that uses specific calculation formula.” Z-score normalization is described in § 2.1, paragraph 6 (page 4): “For some types of data the performance…can be improved by removing user rating bias. This can be done by normalizing the rating data,” and paragraph 8 (page 5): “Other methods like Z-score normalization”; page 14, near bottom, which teaches “(normalize(r, method="Z-score")” and page 15, FIG. 6 (the “normalize” function is written in the notation of the programming language R). Z-score is a well-known mathematical calculation that uses the mean and standard deviation in its calculation formula. The function normalize(), with the parameter of method="Z-score", implicitly teaches the use of such a calculation formula.] and encryption of data values of the learning data that belong to an attribute other than the specific attribute “through binarization processing that uses a threshold” [§5.3 (“Binarization of data): “A matrix with real valued ratings can be transformed into a 0-1 matrix with binarize() and a user specified threshold (min_ratings) on the raw or normalized ratings. In the following only items with a rating of 4 or higher will become a positive rating in the new binary rating matrix.” Note that “4 or higher” corresponds to a “threshold.” It would have been understood that binarization reduces the complexity of data, so as to result in a simplified representation. See § 5.3, which teaches that ratings in a range of values are simplified to a positive or non-positive rating. See also §§ 2.3-2.4, which teaches that the binary format is suitable for classifiers (§ 2.3, paragraph 2).] 
With respect to the limitation of “data values of learning data that belong to a specific attribute” and “of data values of the learning data that belong to an attribute other than the specific attribute,” these limitations are taught by Zhang as set forth above. Moreover, Hahsler is consistent with these features, since Hahsler, teaches a plurality of attributes. See e.g., FIG. 4 (page 13), wherein each row or column may be considered to be an attribute. The description of “on normalized ratings” indicates that binarization can be performed on data that was already standardized. The instant claim does not require standardization to be performed only on “specific attribute” and not on the “other attribute,” and does not require binarization to be performed only the “other attribute” and not on the specific attribute. Therefore, performing standardization and binarization on every attribute, for example, reads on the instant limitation. Moreover, the instant claim does not require the “specific attribute” or the “other attribute” to have any specific characteristics other than the recited processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang and Hang with the teachings of Hahsler by performing the processing operations discussed in Hahsler, such that the encrypting of the data values of the learning data that belong to a specific attribute is “through standardization processing that uses a specific calculation formula”; and the encrypting of data values of the learning data that belong to an attribute other than the specific attribute is “through binarization processing that uses a threshold.” The motivation for doing so would have been to perform data processing that removes bias (see Hahsler, §§ 2.1, paragraph 6, and 5.2, quoted above, which teach “remove bias”) and to transform real-valued data into a binary representation for data simplification (see Hahsler, § 5.3, quoted above) or to be in a format that is suitable for classifiers (§ 2.3, paragraph 2: “classifiers [of] one-class data”]). Furthermore, since standardization and binarization are known technique resulting in the predictable effect of transforming data in a certain way (i.e., into a standardized or binarized form), the above modification of Zhang and Hang would also have been an obvious combination of prior art elements according to known methods to yield predictable results.
Stahl, in an analogous art, teaches limitation (4) listed above that pertains to use of a substitution cipher. Stahl teaches homophonic cipher for computational cryptography (title), with applications to the storage and processing of sensitive information in computer systems (see first paragraph). Therefore, Stahl is analogous for being in the same field of endeavor as the claimed invention (data processing involving cryptographic mechanisms) and is also reasonably pertinent to the problems faced by the invention.
In particular, Stahl teaches “wherein the one or more processors is further configured to, based on the learning data being text data, analyze a frequency of appearance of each character or word in the text data as a feature amount and encrypt the learning data using a substitution cipher as preprocessing to the text data” [“A homophonic cipher is a substitution cipher in which a given character may have any of a number of different representations” (page 566, right column, first paragraph). In general, Stahl constructs the cipher in such a way that the number of homophones for a given character was in proportion to the frequency of the character. This is technique is described in the section “homophonic ciphers” (page 566), which states: “Initially each plaintext symbol would have as many ciphers directly proportional to its frequency in the language (see Figure 3)” (page 566, right column, second paragraph); “The frequencies are adjusted as for the code in Figure 3, and the corresponding frequency charts can be generated for the other measurement of the ciphertext. Next, the most deviant frequency in any measurement is examined.” (page 567, left column, third paragraph). With respect to “text data,” text data is taught in Stahl (see page 566, second column figures). This limitation feature is compatible with Zhang, which teaches encrypting plaintexts (Zhang, § 2.2).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang, Hang, and Hahsler with the teachings of Stahl by modifying the one or more processors to be further configured to “based on the learning data being text data, analyze a frequency of appearance of each character or word in the text data as a feature amount and encrypt the learning data using a substitution cipher as preprocessing to the text data.” The motivation for doing so would have been to implement a known cryptographic technique to the result of protecting sensitive information (Stahl, first page, paragraph 1: “sensitive information…must be protected from being disclosed to individuals without proper authorization”), particularly in a manner that has desirable features for cryptography (page 567, right column, first sentence), e.g., “decipherment and decipherment should be simple” and “the effective ability to not be broken should be high” (Stahl first page, items 1-7 in the second section).     
Krishnaswamy, in an analogous art, teaches “based on the learning data being image data in image analysis processing, analyze a brightness, a saturation, and a frequency of the image data as image feature amounts.” Krishnaswamy is titled “editing options for image regions” and involves detecting a region portion of an image based on one or more characteristics of pixels of the image (see abstract), wherein such region is classified (see abstract; see also [0050]). Therefore, Krishnaswamy is in the field of artificial intelligence and is at least reasonably pertinent to the problems of the instant invention, including image analysis. 
In particular, Krishnaswamy teaches “based on the learning data being image data in image analysis processing, analyze a brightness, a saturation, and a frequency of the image data as image feature amounts” [[0049] “In block 308, the image examines multiple image characteristics. This block is performed in order to find one or more regions within the image and to classify those regions in the next block. A variety of different image characteristics can be examined. For example, pixel characteristics (in any model used, such as RGB, HSV, HSL, HSI, etc.) such as color (e.g., RGB values), hue, brightness or luminance, saturation, or other pixel characteristics can be examined. A distribution of any of these characteristics in the image can also be examined, such as in a histogram. In some implementations, a characteristic of texture in areas of the image can be examined, such as texture provided by colors of multiple pixels, where a texture characteristic such as frequency can be determined (e.g., the spacing between regularly spaced features appearing within the examined area of the image).”] 
The limitation “the learning data being image data…” has been interpreted to cover the situation in which the learning data includes image data in addition to text data, wherein the image data and text data are encrypted using the separate processes that are respectively recited in the last two sub-paragraphs of the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang, Hang, Hahsler, and Stahl with the teachings of Krishnaswamy by modifying the processor to be further configured to, “based on the learning data being image data in image analysis processing, analyze a brightness, a saturation, and a frequency of the image data as image feature amounts.” The motivation would have been to determine feature useful for image classification, as suggested by Krishnaswamy, paragraph [0050] (“the method segments the image into one or more detected regions and determines the class of each detected region. This is performed using the characteristics and/or other signals found in the image in block 308.”).
Medvedev, in an analogous art, teaches the remaining limitations of “encrypt parts of the image feature amounts of the image data without encrypting other parts of the image feature amounts.” Medvedev relates to privacy protection involving encrypting the data communications (see abstract). Therefore, Medvedev is in the same field of endeavor as the claimed invention (data processing involving cryptographic mechanisms) and is also reasonably pertinent to the problems faced by the invention.
In particular, Medvedev teaches “encrypt parts of the image feature amounts of the image data without encrypting other parts of the image feature amounts” [[0077]: “the 103 host may partially encrypt the data communication, and leaves an unencrypted portion of the data communication as cleartext. Further, the host 103 may provide the partially encrypted data communication and the cleartext to the software agent. As a result, the processing requirements may be reduced, because the entire string of every candidate leaked information need not be encrypted, transmitted and decrypted between the host 103 and the client 101.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang, Hang, Hahsler, Stahl, and Krishnaswamy with the teachings of Medvedev by modifying the one or more processors to be further configured to “encrypt parts of the image feature amounts of the image data without encrypting other parts of the image feature amounts.” The motivation would have been to encrypt information but in a manner that reduce processing requirements, as suggested by Medvedev, [0077] (“the processing requirements may be reduced, because the entire string of every candidate leaked information need not be encrypted, transmitted and decrypted”).

As to claim 4, the combination of Zhang, Hang, Hahsler, Stahl, Krishnaswamy, and Medvedev teaches the data processing device according to claim 1, wherein the one or more processors is configured to specify, from the prediction model generated from the encrypted learning data, a portion related to the encrypted attribute names, and decrypts the specified portion; specify, from the prediction model, a portion related to values that have undergone the standardization processing, and decrypts the specified portion; and specify, from the prediction model, a portion related to values that have undergone the binarization processing, and decrypts the specified portion. [Zhang, § 3.3: “the cloud servers to perform one iteration of the privacy preserving high-order backpropagation algorithm. The client downloads the results from the cloud and decrypts them for updating the parameters.” Note that the “results” refer to the parameters W and b, as shown in Algorithm 3, line 10. Here, the parameters W and b correspond to “a portion related to the encrypted attribute names, and decrypts the specified portion,” “a portion related to values that have undergone the standardization processing,” and “a portion related to values that have undergone the binarization processing,” to the extent required by the claim. It is noted that the claim broadly recites “portion related to” and does not such “portions” to have a particular relationship. Here, parameters obtained by training are related to the aspects of the learning data. Therefore, the combination of Zhang, Hang, and Hahsler teaches the instant limitations.] 

As to claim 5, this claim is directed to a method comprising steps that are the same or substantially the same as the operations recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 5. 

As to claim 6, this claim is directed to “a non-transitory computer-readable recording medium having recorded therein a program for, using a computer, providing learning data to a system that generates a prediction model by performing machine learning,” wherein the program including an instruction that causes the computer to execute operations that are the same or substantially the same as the operations recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 5. 
Furthermore, Zhang teaches the limitations of “a non-transitory computer-readable recording medium having recorded therein a program for, using a computer” and “instructions” because it is understood that operations of the method of Zhang are performed on a computing device (e.g., the “client”) having a memory storing instructions for performing the operations. 

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hang, Hahsler, Stahl, Krishnaswamy and Medvedev, and further in view of Graepel et al., “ML Confidential: Machine Learning on Encrypted Data” in: Kwon T., Lee MK., Kwon D. (eds) Information Security and Cryptology – ICISC 2012. ICISC 2012. Lecture Notes in Computer Science, vol 7839. Springer, Berlin, Heidelberg. (2013) (“Graepel”). 
As to claim 3, the combination of Zhang, Hang, Hahsler, Stahl, Krishnaswamy, and Medvedev teaches the data processing device according to claim 1, 
when the one of or more processors obtains prediction data to be used in prediction based on the prediction model, [§ 4.2, paragraph 7 et seq. and § 4.3, paragraph 5 et seq.: after training, input data is used on the trained model to generate a prediction, such as a classification or a regression prediction.] 
The combination of Zhang, Hang, Hahsler, Stahl, Krishnaswamy, and Medvedev further teaches the “learning data operations used to encrypt the learning data” [see rejection of claim 1, above], but does not teach that the one or more processors “encrypts the prediction data” by said “operations” and “outputs the encrypted prediction data to the system.”
Graepel, in an analogous art, teaches the above limitations. Graepel generally relates to machine learning on encrypted data (title). For example, in Graepel’s method, “Content Providers encrypt confidential, labeled data to upload to the Cloud… The Cloud Service Provider computes an encrypted Learned Model” (page 4, “Encryption” and “Training”). Therefore, Graepel is in the same field of endeavor as the claimed invention. 
In particular, Graepel teaches:
the one or more processors that “encrypts the prediction data by the learning data operations used to encrypt the learning data” [Page 5, “Verification of the Learned Model”: “The Data Owner probabilistically tests the Learned Model. The Data Owner encrypts test vectors with known classifications and sends the ciphertexts to the Cloud Service Provider.” Since Gaepel teaches that the trained model has been trained using encrypted data (page 4, “Encryption” and “Training”), it is understood that prediction data is encrypted in a same manner as the training data. Therefore, Gaepel teaches the limitation of using learning data operations used to encrypt the learning data on prediction data.] and
outputs the encrypted prediction data to the system. [Page 5, portion cited above: “…sends the ciphertexts to the Cloud Service Provider.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Hang, Hahsler, Stahl, Krishnaswamy, and Medvedev such that the one or more processors performs the further operations of encrypts the prediction data” by the learning data operations used to encrypt the learning data, and outputting the encrypted prediction data to the system, so as to meet the limitations of the instant claim. The motivation would have been to outsource computation of a trained model to a cloud service such that a data owner can query data at any time from a device with little computational or storage capacity, as suggested by Graepel (§ 1, paragraphs 1-3, particularly paragraph 3: “This service allows the data owner to access and query their potentially large amount of data at any time from a device with little computational or storage capacity.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
US 20160063735 A1 taches determining brightness, saturation, and spatial frequency of images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124